DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An after final amendment was received from the applicant on 4/21/2022.
Claims 1, 3-7, 9 and 11-17 remain pending in the current application. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kathy Wojtalewicz on 5/4/2022. The application has been amended as follows: 
Claim 1: Replace with the following:
1. Autonomous system comprising an autonomous underwater vehicle and an autonomous recovery apparatus for the autonomous underwater vehicle, 
comprising: 
a drive of autonomous recovery apparatus, wherein the drive is implemented as part of the autonomous recovery apparatus and is configured to transport the autonomous recovery apparatus together with the autonomous underwater vehicle across a range, wherein the range is a range of more than 5 nautical miles; 
a unit for launch and recovery of the autonomous underwater vehicle, 
wherein the recovery apparatus is configured to be operated in an autonomous manner; 
wherein the autonomous underwater vehicle is configured to be operated independent from the recovery apparatus; 
wherein the autonomous recovery apparatus comprises a sensor system as well as a control unit, wherein the control unit is configured to perform semi-autonomous or autonomous control of the recovery apparatus based on data from the sensor system and wherein the control unit is configured to autonomously launch and/or recover the autonomous underwater vehicle; and
wherein the recovery apparatus comprises two hulls and a net arranged between the two hulls for receiving the autonomous underwater vehicle, wherein the net can be lowered from a non-lowered state of the net to a lowered state of the net where the net floats below the water surface such that the autonomous underwater vehicle can be launched and received in the lowered state and can be transported in the non-lowered state. 
Claim 14: Cancel
Claim 15: change dependency to claim 1
Allowable Subject Matter
Claims 1, 3-7, 9, 11-13 and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the combination of features recited in independent claim 1 for an autonomous system comprised of an autonomous vehicle and an autonomous recovery apparatus having a drive configured to transport the autonomous recovery apparatus together with the autonomous underwater vehicle across a range, wherein the range is a range of more than 5 nautical miles, and the recovery apparatus comprises two hulls and a net arranged between the two hulls for receiving the autonomous underwater vehicle, wherein the net can be lowered from a non-lowered state of the net to a lowered state of the net where the net floats below the water surface such that the autonomous underwater vehicle can be launched and received in the lowered state and can be transported in the non-lowered state. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617